873 F.2d 1438Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Cleandrew FOSTER, Plaintiff-Appellant.
No. 88-6057.
United States Court of Appeals, Fourth Circuit.
Submitted:  Feb. 10, 1989.Decided:  April 7, 1989.

Cleandrew Foster, appellant pro se.
Before K.K. HALL, SPROUSE and WILKINSON, Circuit Judges.
PER CURIAM:


1
Cleandrew Foster appeals from the order of the district court denying his motion, filed under 42 U.S.C. Sec. 1983 and 28 U.S.C. Sec. 2283, for a stay of state criminal proceedings.  After Foster's two state convictions were vacated by the Virginia Court of Appeals, the Commonwealth of Virginia elected to retry Foster on those charges.  Foster's motion for dismissal of the indictments based on double jeopardy grounds was denied by the trial court.  Thereafter, Foster filed a motion in the United States District Court to stay the state proceedings until he had been permitted an appeal on the double jeopardy issue.  The district court denied the motion, concluding that under Virginia law, Foster was not entitled to immediate appellate review of his double jeopardy claim.


2
Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm the judgment below on the reasoning of the district court, In re:  Cleandrew Foster, C/A No. 88-802-AM (E.D.Va. June 27, 1988), and for reasons previously stated in the order denying Foster's motion for a stay, brought pursuant to Rule 8, Fed.R.App.P.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


3
AFFIRMED.